                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


SCOTT KLAPPERICH,
individually and on behalf of
all others similarly situated,

                           Plaintiff,

             v.                                       Case No. 19-CV-1859

NORTHSTAR LOCATION SERVICES, LLC,

                           Defendant.


                                        ORDER


      Before the court is Plaintiff Scott Klapperich’s Civil L.R. 7(h) expedited non-

dispositive motion for leave to conduct limited discovery regarding Defendant Northstar

Location Services, LLC’s motion to compel arbitration and stay proceedings and to stay

that motion pending discovery. (ECF No. 24.) Klapperich’s motion will be GRANTED as

unopposed.

      IT IS THEREFORE ORDERED Klapperich’s Civil L.R. 7(h) expedited non-

dispositive motion (ECF No. 24) is GRANTED. Northstar’s motion to compel arbitration

and stay proceedings (ECF No. 18) is STAYED until further order of the court. Klapperich

shall have until August 31, 2020, to conduct discovery concerning the matters raised in




        Case 2:19-cv-01859-WED Filed 05/21/20 Page 1 of 2 Document 26
Northstar’s motion. Northstar shall, by June 22, 2020, serve responses to the discovery

requests set forth in Klapperich’s letter to Northstar on May 5, 2020, attached to the

motion (ECF No. 24-2).

       The court shall conduct a telephonic status conference with the parties on July 9,

2020, at 9:00 A.M. to discuss the progress of discovery. The parties shall call the court’s

conference line at 888-278-0296 and use access code 8322317# to join the call. If counsel is

not available on that date, they should promptly notify the clerk’s office to reschedule.

       Dated at Milwaukee, Wisconsin this 21st day of May, 2020.



                                                 _________________________
                                                 WILLIAM E. DUFFIN
                                                 U.S. Magistrate Judge




                                      2
        Case 2:19-cv-01859-WED Filed 05/21/20 Page 2 of 2 Document 26
